        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 1 of 25




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 RAIL ASSETS, LLC,                         )
                                           )    2:19-cv-1636-NR
              Plaintiff,                   )
                                           )
       v.                                  )
                                           )
 WABTEC CORPORATION,                       )
                                           )
                                           )
              Defendant.                   )

                            MEMORANDUM OPINION

      Plaintiff Rail Assets, LLC alleges that Defendant Wabtec Corporation is

infringing one of its patents, United States Patent No. 6,088,635. The parties filed a

Joint Disputed Claim Terms Chart, identifying three patent terms that require

construction. ECF 34. On January 27, 2021, the parties presented a technology

tutorial to the Court, followed immediately by a Markman claim-construction

hearing. ECF 48. The Court is now ready to construe the disputed claims.

                                  BACKGROUND

I.    Factual background.

      The ’635 Patent is entitled “Railroad Vehicle Accident Video Recorder.” ECF

1-2. The ’635 Patent summarizes the invention as “[a] method and monitoring unit

for recording the status of a railroad vehicle prior to a potential accident.” Id. at

Abstract. Before the invention, there was “no existing technology that verifie[d]

whistle activation and record[ed] the vehicle speed, time and location of whistle

activation as the railroad vehicle approach[ed] the crossing” or that “allow[ed] for the

capture and storage of the status of the railroad crossings.” Id. at 1:26-29, 36-37.

      The specification sets forth an exemplary configuration of the system:


                                          -1-
         Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 2 of 25




Id. at FIG. 2.

      As explained in the specification, the system includes a video camera

positioned to view the approaching railroad crossing, along with at least two

recording devices (in this case VCRs) that are used to record the video. Id. at 1:67-

2:15. Two recording devices are used to allow for continuous recording of the video

and account for the time it takes to rewind each VHS tape. Id. at 2:36-52. Without

a “lock down” event, the tapes are continuously recorded over by replacing the prior

footage with new footage. Id. A control unit receives input from various sensors,

including a horn sensor and an emergency brake sensor, and controls the recording

devices. Id. at 2:50-58; FIG. 2.

      A flow chart depicting the monitoring method is shown in FIG. 4:




                                        -2-
         Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 3 of 25




Id. at FIG. 4.

      With reference to FIG. 4, the system receives various inputs regarding the

operation of the train, including a horn input (step 210) and an emergency brake

input (step 220). See id. at 3:19-25, 31-43. Upon receiving the horn input (i.e., the

horn was activated), the system notes the time at which the horn input was received.

Id. at 3:31-36. Likewise, upon receiving the emergency brake input (i.e., the brake

was activated), the system notes the time at which the brake input was received and

also checks to see “whether the horn was blown within a predetermined time window

of the brake detection event, such as for example, 60 seconds.” Id. at 3:38-47, FIG. 4

(step 220). Blowing the horn within the predetermined time window of the brake

detection event is considered an alarm event “indicative of a potential accident.” Id.

at 3:54-58.

      If this alarm event is detected (indicated by the “YES” box in FIG. 4), the

system starts a timer and terminates further recording by the recording devices after

a predetermined period of time has elapsed (e.g., 30 minutes) to “lock down” the



                                         -3-
        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 4 of 25




recording devices (i.e., stop recording) and avoid recording over the video of the

potential accident. Id. at 3:60-66, FIG. 4 (step 230). However, if both the horn and

the emergency brake were not applied within the predetermined time window

(indicated by the “NO” box in FIG. 4), then no action is taken, and the recording

devices continue to record. Id. at 4:35-40, FIG. 4 (step 220).

      Along with this preferred embodiment, the ’635 Patent claims two methods for

“visually recording a potential accident of a railroad vehicle[.]” Id. at 6:21-38, 8:20-

34.

II.   Procedural background.

      Rail Assets filed its complaint alleging that Wabtec’s “predecessor-in-interest

copied Rail Assets’ patented technology and incorporated [it] into its railroad vehicle

recorder systems,” specifically a product called “LocoCAM.” ECF 1, ¶ 22. According

to Rail Assets, Wabtec’s allegedly infringing products use “at least the patented

methods claimed in the ‘635 Patent.” Id. at ¶ 23. Wabtec, for its part, denies any

infringement and raises several affirmative defenses, including invalidity. See ECF

10.

                                LEGAL STANDARD

      The proper construction of a patent’s claims is a question of law. Teva Pharm.

USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 837 (2015) (citation omitted). It is thus a

district court’s responsibility to resolve parties’ disputes about the scope of claim

terms. O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1361 (Fed.

Cir. 2008). That said, a court need not “construe every limitation present in a patent’s

asserted claims.” Id. at 1362. A dispute over a claim term with a “plain and ordinary

                                          -4-
        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 5 of 25




meaning” can be resolved by adopting that meaning without further construction,

especially if the proposed further construction is “confusing, unhelpful, adds no

clarity to the claim language itself, and is erroneous to the extent it attempts to

narrow the claims by adding…limitations.” ActiveVideo Networks, Inc. v. Verizon

Commc’ns, Inc., 694 F.3d 1312, 1325-26 (Fed. Cir. 2012).

      Claim construction must begin with an analysis of the claims themselves.

Scanner Techs. Corp. v. ICOS Vision Sys. Corp., 365 F.3d 1299, 1303 (Fed. Cir. 2004).

The words of a claim “are generally given their ordinary and customary meaning[.]”

Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). “[T]he

ordinary and customary meaning of a claim term is the meaning that the term would

have to a person of ordinary skill in the art in question at the time of the invention,

i.e., as of the effective filing date of the patent application.” Phillips v. AWH Corp.,

415 F.3d 1303, 1313 (Fed. Cir. 2005) (citations omitted). “The inquiry into how a

person of ordinary skill in the art understands a claim term provides an objective

baseline from which to begin claim interpretation.” Id. (citation omitted).

      But claim terms “must be construed in light of the specification and

prosecution history, and cannot be considered in isolation.” GE Lighting Solutions,

LLC v. AgiLight, Inc., 750 F.3d 1304, 1308-09 (Fed. Cir. 2014) (citation omitted).

That is, “the person of ordinary skill in the art is deemed to read the claim term not

only in the context of the particular claim in which the disputed term appears, but in




                                         -5-
          Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 6 of 25




the context of the entire patent, including the specification.” Phillips, 415 F.3d at

1313.1

         “The specification is the single best guide to the meaning of a disputed claim

term and is, thus, the primary basis for construing the claims.” Trustees of Columbia

Univ. in City of N.Y. v. Symantec Corp., 811 F.3d 1359, 1362 (Fed. Cir. 2016) (cleaned

up). That’s because the specification is “a concordance for the claims,” since, by

statute, the specification must “describe the manner and process of making and using

the patented invention” in “full” and “exact” terms.        Phillips, 415 F.3d at 1315

(cleaned up). Although the specification may aid the court in interpreting the

meaning of disputed language in the claims, particular embodiments and examples

appearing in the specification will not generally be read into the claims. Id. at 1323.

In other words, the court must be mindful to not import limitations from the

specification into the claim. Id.

         “In addition to consulting the specification,” a “court should also consider the

patent’s prosecution history, if it is in evidence.” Id. at 1317 (cleaned up). The

“prosecution history” consists of “the complete record of the proceedings before the

PTO and includes the prior art cited during the examination of the patent.” Id.

(citation omitted). “Like the specification, the prosecution history provides evidence


1 Rail Assets asserts that a person of ordinary skill in the art as of the priority date
of the ’635 Patent would “have a Bachelor of Science degree in software, hardware or
mechanical engineering, or a related discipline, with at least 5 years of work
experience in the field of railroad safety or control systems.” ECF 36, pp. 5-6. Wabtec
“generally agrees” with this description, “but contends that at least some of the
required work experience could be in a different area of transportation (e.g., airplanes
or automobiles).” ECF 40, p. 7. The Court adopts this agreed-to standard, with
Wabtec’s minor modification, in construing the claims here.

                                           -6-
           Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 7 of 25




of how the PTO and the inventor understood the patent.” Id. (citation omitted). That

said, because “the prosecution history represents an ongoing negotiation between the

PTO and the applicant, rather than the final product of that negotiation, it often lacks

the clarity of the specification and thus is less useful for claim construction purposes.”

Id. (citations omitted). “Nonetheless, the prosecution history can often inform the

meaning of the claim language by demonstrating how the inventor understood the

invention and whether the inventor limited the invention in the course of prosecution,

making the claim scope narrower than it would otherwise be.” Id. (citations omitted).

         Finally, courts may consider extrinsic evidence, such as expert testimony,

dictionaries, and treatises, but “such evidence is generally of less significance than

the intrinsic record.” VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1316 (Fed. Cir.

2014) (citations omitted).     When considering extrinsic evidence, however, courts

cannot use it “to contradict claim meaning that is unambiguous in light of the

intrinsic evidence.” Phillips, 415 F.3d at 1324.

                              DISCUSSION & ANALYSIS

         The parties have asked the Court to construe three disputed claim terms,

which are found in independent Claims 1 and 16 of the ’635 Patent.2 These terms

are:


2   Claim 1 states:

         A method for visually recording a potential accident of a railroad vehicle,
         comprising steps of:

            (a)    continuously monitoring the status of an emergency brake of the
                   railroad vehicle;


                                            -7-
         Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 8 of 25




        Number                                  Term

            1       “for a predetermined period of time”

            2       “the predetermined time window”
                    “after detecting that, at least, the application of the
            3
                    emergency brake and horn blast occurred within the
                    predetermined time window”


          (b)     continuously monitoring the status of a horn of the railroad vehicle;

          (c)     continuously viewing with a video camera the scene that the railroad
                  vehicle approaches;

          (d)     continuously storing video information from the video camera;

          (e)     detecting at least, the application of both the emergency brake and
                  blast of the horn within a predetermined time window; and

          (f)     capturing video information from the video camera for a
                  predetermined period of time after detecting that, at least, the
                  application of the emergency brake and horn blast occurred within
                  the predetermined time window.

ECF 1-2, 6:21-38.

      Claim 16 states:

      A method for visually recording a potential accident of a railroad vehicle,
      comprising steps of:

          (a)     monitoring the status of an emergency brake of the railroad vehicle;

          (b)     monitoring the status of a horn of the railroad vehicle;

          (c)     detecting, at least, the application of both the emergency brake and
                  blast of the horn within a predetermined time window; and

          (d)     capturing video information from a video device that view a scene
                  that the railroad vehicle approaches, the video information captured
                  for a predetermined period of time after detecting that, at least, the
                  application of the emergency brake and horn blast occurred within
                  the predetermined time window.

Id. at 8:20-34.


                                          -8-
        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 9 of 25




      To aid the Court’s construction, the parties mainly rely on the same intrinsic

evidence, which includes the ’635 Patent and its prosecution history. See ECF 35. In

addition to this intrinsic evidence, Rail Assets offered declarations from two persons

having ordinary skill in the art, or “POSITAs.”            These declarations provide

background on the existing technology at the time of the ’635 Patent, the purpose of

the ’635 Patent, the parties’ history as to the ’635 Patent, and the purported scope of

the claims of the ’635 Patent. See ECF 36-1; ECF 36-5. Wabtec did not provide or

rely on any expert declarations or testimony.

      At the Markman hearing, both sides presented a technology tutorial with an

accompanying slideshow presentation.        Neither side elected to call witnesses.

Instead, at the end of their technology tutorials, the parties provided argument on

their respective claim constructions.

      Based on this record, the Court will now discuss each of the three disputed

terms, in turn, below.

I.    Disputed Term 1: “for a predetermined period of time.”

       Claim Term             Rail Assets’s Proposal           Wabtec’s Proposal

 “for a predetermined         No construction               “for a specific duration of
 period of time”              necessary; plain and          time, the length of which
                              ordinary meaning              is set in advance”

                              Alternative: “for a period    Alternative: “for a fixed
                              of time determined            duration of time, the
                              beforehand”                   length of which is set in
                                                            advance.”




                                         -9-
        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 10 of 25




      Wabtec argues that “predetermined period of time” should be construed to

mean “a time of a specific duration.” ECF 40, p. 9. If the precise meaning of “specific”

is unclear, Wabtec concedes that “fixed” is an acceptable alternative. Id. at p. 11.

      According to Rail Assets, the term “for a predetermined period of time” uses

“language that is readily understandable.” ECF 36, p. 11. As a result, Rail Assets

argues that the Court should not construe this term at all, but should instead simply

give the term its plain and ordinary meaning.

      After carefully reviewing the intrinsic evidence, the Court will adopt a hybrid

of Wabtec’s and Rail Assets’s proposed alternative constructions. That is, the Court

construes “for a predetermined period of time” as “for a fixed duration of time that is

determined beforehand.”

      The Court starts, as it must, with the language of the claims. The disputed

term appears in asserted Claims 1 and 16 of the ‘635 Patent. In both claims, the

phrase “predetermined period of time” is used to describe the length of the video

capture. See ECF 1-2, 6:35-39, 8:28-33. In that context, “predetermined” is meant to

reflect that the amount of video capture will be decided beforehand. See ACTV, Inc.

v. Walt Disney Co., 346 F.3d 1082, 1088 (Fed. Cir. 2003) (the “context of the

surrounding words of the claim … must be considered in determining the ordinary

and customary meaning of those terms”). To be decided beforehand, the amount of

time must be of a fixed duration. That’s true because an amount of time of indefinite

or relative duration could not be determined in advance, since the duration is only




                                         - 10 -
        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 11 of 25




known once the time period has expired.            The Court’s construction makes this

distinction clear and gives full effect to the words of the claims.

      The Court’s construction also tracks the specification. In several places, the

specification describes the “predetermined period of time” as a duration of time that

is of a fixed length. For example, FIG. 4, which “show[s] the monitoring method

according to the present invention,” uses a timer that starts once the potential

accident is detected and runs for a fixed length of time (30 minutes, in that example).

ECF 1-2, 1:52-53, 3:60-4:1, FIG. 4. This same concept—a “predetermined period of

time” being a fixed duration implemented by a timer—is again described in the

embodiment reflected in FIG. 5. Id. at 5:10-15.

      Rail Assets raises two objections to this construction, neither of which is

ultimately persuasive.

      First, Rail Assets argues that it is unnecessary to clarify the scope of the claim

or the meaning of the terms. See ECF 36, pp. 11-13. According to Rail Assets,

Wabtec’s proposed construction just swaps out the language from the claims with

unnecessary synonyms. Id. But that isn’t the case. The parties’ dispute is whether

the “period of time” in the disputed claim means an amount of time that is of a defined

length. The Court’s construction resolves that dispute. “Fixed,” in this context,

means “not subject to change or fluctuation.” Fixed, Merriam-Webster Dictionary

(2020). And when used along with “duration,” it clarifies that an exact amount of

time—that will not change—will be used.            The phrase “determined beforehand”

describes the concept of “predetermined,” and adheres to both Rail Assets’s




                                          - 11 -
        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 12 of 25




alternative construction and the plain meaning of those words. See, e.g., Homeland

Housewares, LLC v. Whirlpool Corp., 865 F.3d 1372, 1375-76 (Fed. Cir. 2017) (noting

that the plain meaning of the word “predetermined” is “determined beforehand”).

      Second, Rail Assets argues that the Court’s construction “will likely confuse

the jury” by leaving open “the question of whether the related activity (‘capturing’

video information) must cease or may continue outside of the relevant time period.”

ECF 42, p. 4. Rail Assets asserts that the Court’s construction would be “at odds”

with the reminder of the claim language that discusses continuous “storage” of the

video information. Id. The Court doesn’t see it that way. As Rail Assets concedes,

“capturing” and “storing” information are separate concepts. ECF 49, 11:6-20. While

“storing” occurs continuously in other parts of the asserted claims, “capturing” must

occur for a fixed duration. Rather than creating the confusion that Rail Assets

alleges, the construction preserves and clarifies the important distinction between

these two concepts.

      In the end, Rail Assets concedes that it doesn’t have any substantive objection

to the precise words used in the Court’s construction. See id. at 34:10-15 (“Again, the

disputed Term 1, just to recap, they aren’t substantially in dispute.”). Instead, Rail

Assets raises the specter of some unidentified, “unintended consequences” that may

arise if the Court construes the term. Id. at 29:21-25 (“I can’t with respect to Claim

Term 1 tell you there’s a specific concern I have other than I think this is an example

of a term that just doesn’t need that sort of construction, that sort of intervention at

this point.”). But that vague concern isn’t enough to persuade the Court to abdicate




                                         - 12 -
        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 13 of 25




its responsibility to resolve the parties’ dispute about the scope of the claims. And as

the Federal Circuit has explained, “a sound claim construction need not always purge

every shred of ambiguity.      The resolution of some line-drawing problems … is

properly left to the trier of fact.” Acumed LLC v. Stryker Corp., 483 F.3d 800, 806

(Fed. Cir. 2007). The Court has construed the disputed term with the “specificity and

precision” that is “warranted by the language of the claim” and the rest of the intrinsic

evidence. PPG Indus. v. Guardian Indus. Corp., 156 F.3d 1351, 1355 (Fed. Cir. 1998).

      Because the intrinsic evidence is clear regarding the meaning of this term, that

ends the analysis and the Court need not consider the extrinsic evidence offered by

Rail Assets.

II.   Disputed Term 2: “the predetermined time window.”

       Claim Term              Rail Assets’s Proposal          Wabtec’s Proposal

 “the predetermined time      No construction             “a specific duration of
 window”                      necessary; plain and        time, the length of which
                              ordinary meaning            is set in advance, within
                                                          which certain events
                              Alternative: “the period of must occur relative to one
                              time that was determined another”
                              beforehand”
                                                          Alternative: “a fixed
                                                          duration of time, the
                                                          length of which is set in
                                                          advance, within which
                                                          certain events must occur
                                                          relative to one another”

      Wabtec asks the Court to construe the term “predetermined time window” to

mean “a specific duration of time, the length of which is set in advance, within which

certain events must occur relative to one another.”        ECF 40, pp. 12-17. That’s

because, in the claims in which it appears, the “phrase is used in reference to

                                         - 13 -
          Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 14 of 25




‘detecting’ the brake and horn within the ‘predetermined time window.’” Id. at p. 12.

As with disputed term 1, Wabtec concedes that “fixed” is an acceptable substitution

for “specific.” Id. at p. 14.

         Rail Assets, on the other hand, believes that no construction of this term is

necessary. In its view, the “predetermined time window” should simply be construed

to “generally refer[] to ‘the period of time that was determined beforehand.’” ECF 36,

p. 12.    Rail Assets asserts that Wabtec’s construction “includes extraneous and

unnecessary verbiage (‘within which certain events must occur relative to one

another’) that is not required in construing the phrase, because its relation to other

‘events’ is evident from other elements of the claim.” Id. at p. 13.

         The Court will, for the most part, adopt Wabtec’s proposed construction, but

with a minor alteration to ensure consistency with the Court’s construction of

“predetermined period of time.” That is, the Court will construe this term to mean “a

fixed duration of time that is determined beforehand, within which certain events

must occur relative to one another.”

         The problem with Rail Assets’s approach is that it doesn’t properly distinguish

between “predetermined time window” and “predetermined period of time.” Those

are different phrases that appear in different parts of the claims. “Predetermined

time window” appears first in the claim (limitation (e) of asserted Claim 1 and

limitation (c) of asserted Claim 16). ECF 1-2, 6:32-34, 8:26-28. In both instances, the

phrase refers to a duration of time within which certain events, namely the

application of the horn and brake, occur relative to one another to indicate a potential




                                          - 14 -
        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 15 of 25




accident. Id. On the other hand, “predetermined period of time,” as discussed above,

appears later in the claims and refers to how long video information is captured. Id.

at 6:35-38, 8:28-34. Rail Assets even admits as much. ECF 49, 30:12-16 (“As we said,

the term ‘a predetermined period of time’ is used with respect to the collection of

information, and the term ‘predetermined time window’ is used with respect to the

preservation of information.”). The Court must presume that different meanings

attach to different words when construing claim language.         See Ethicon Endo-

Surgery, Inc. v. U.S. Surgical Corp., 93 F.3d 1572, 1579 (Fed. Cir. 1996) (reversing

lower court’s ruling that a “pusher assembly” and a “pusher bar” have the same

meaning). The Court’s construction maintains the distinction between these two

phrases.

      This construction also tracks the specification.           The only usage of

“predetermined time window” outside the claims and abstract is in reference to step

220 of Fig. 4. In that step, upon sensing the application of the emergency brake, the

system checks to see “whether the horn was blown within a predetermined time

window of the brake detection event, such as for example, 60 seconds.” ECF 1-2, 3:38-

47. If the horn is blown within this window, it is considered indicative of a potential

accident and the video capture is triggered. Id. at 3:54-58. If the horn is not blown

within that time window, “then no further action is taken.” Id. at 4:35-40. Thus, in

FIG. 4, the “predetermined time window” constitutes a fixed duration of time,

determined beforehand, within which certain events must occur relative to one

another.




                                        - 15 -
       Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 16 of 25




      The prosecution history is also instructive. “Any explanation, elaboration, or

qualification presented by the inventor during patent examination is relevant, for the

role of claim construction is to capture the scope of the actual invention that is

disclosed, described, and patented.” Fenner Invs., Ltd. v. Cellco P’ship, 778 F.3d

1320, 1323 (Fed. Cir. 2015) (cleaned up). Several months after filing the application

that became the ’635 Patent, the PTO issued an Office Action rejecting Claims 1, 2,

4-10, 12, 13, and 15 as obvious over the combination of U.S. Patent No. 5,978,718 to

Kull and U.S. Patent No. 4,236,215 to Callahan, et al.       ECF 40-2, pp. 3-6.    In

addressing this rejection, the patentees argued that certain elements of the rejected

claims were missing from Kull because:

      The rail vision system of Kull, in contrast, does not disclose either the
      capturing of video information for a predetermined period of time, or a
      predetermined time window in which certain events must occur
      relative to each other to trigger the capturing of video information.
      Consequently, Kull does not disclose or suggest at least three elements
      of claims as amended.
ECF 40-3, p. 9 (emphasis added). Thus, the language the patentees used to describe

the invention to the examiner is the very same language that Wabtec now uses in its

proposed construction.

      Because of this prosecution history, the Court is not persuaded by Rail Assets’s

assertion that it is “extraneous,” “confusing,” and “wrong” to include the phrase,

“within which certain events must occur relative to one another,” as part of the claim

construction.   If this language was necessary to explain to the patent examiner how

the invention was distinguishable from the prior art, it is equally necessary now to

understand the scope of the patent’s claims.


                                         - 16 -
        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 17 of 25




      The inclusion of that phrase also ensures that the construction doesn’t

improperly add an unjustified limitation to the claim. Claims 1 and 16 explicitly state

that “at least” the “application of the emergency brake and horn blast” occur within

the “predetermined time window.” Adding “within which certain events must occur

relative to one another” clarifies that while the specifically listed events may be

sufficient, the scope of the claim is not limited to those events. The events could be

something other than just the application of the emergency brake and horn. Put

simply, the phrase ensures that the use of “at least” in the claim does not get lost in

the shuffle.

      Finally, Rail Assets argues that this construction is wrong because the “‘events’

need not occur in any specific order ‘relative to one another’ … and there is no need

for any events to occur only during the time period that was determined

beforehand[.]” ECF 36, p. 13 (emphasis in original). Yet the Court’s construction

creates neither problem. It does not require that any events occur in a specific order

(i.e., the brake must occur first and the horn second or vice versa); it only requires

that they both occur. It also does not limit the events to only occurring during the

predetermined time window.

      In sum, the Court finds that the intrinsic evidence supports its construction of

“predetermined time window” as “a fixed duration of time that is determined

beforehand, within which certain events must occur relative to one another.” And

because the intrinsic evidence is clear, there is no need to resort to the extrinsic

evidence offered by Rail Assets.




                                        - 17 -
        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 18 of 25




III.   Disputed Term 3: “after detecting that, at least, the application of the
       emergency brake and horn blast occurred within the predetermined
       time window.”

       Claim Term             Rail Assets’s Proposal         Wabtec’s Proposal

 “after detecting that, at   No construction              “in response to detecting,
 least, the application of   necessary; plain and         at least, the application of
 the emergency brake and     ordinary meaning             the emergency brake and
 horn blast occurred                                      horn blast occurred
 within the predetermined    Alternative: “following a    within the predetermined
 time window”                use of the brake and horn    time window”
                             within a period time
                             selected beforehand”

       Wabtec asks the Court to construe this term as “in response to detecting that,

at least, the application of the emergency brake and horn blast occurred within the

predetermined time window.” ECF 40, p. 18. Essentially, Wabtec is asking the Court

to replace the word “after” with the phrase “in response to.” Wabtec proposes this

construction because it believes “a causal link between these events exists, such that

video capture occurs ‘in response to’ detecting the horn and brake within the

predetermined time window.” Id.

       Rail Assets believes that this term is “readily understandable” and should be

given its “plain and ordinary meaning.” ECF 36, p. 14. It accuses Wabtec of rewriting

the term to “include limitations from the exemplary ‘preferred embodiment’ in the

Specification … in an attempt to manufacture a non-infringement argument[.]” Id.

As an alternative, Rail Assets offers that the claim should be construed to mean that

“following a use of the brake and horn within a period of time selected beforehand.”

Id.




                                        - 18 -
        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 19 of 25




      For this term, the Court will adopt a modified version of Rail Assets’s proposed

construction. Specifically, the Court will construe the term as “following detecting

that, at least, the application of the emergency brake and horn blast occurred within

the predetermined time window.” In short, the Court will give “after” its plain and

ordinary meaning of “following.”

      Wabtec’s proposed construction of “after” as meaning “in response to” is not

supported by the words of the claims.

      Neither party suggests that “after” has a specialized meaning to persons of

ordinary skill in the art. So “the ordinary meaning” of those words controls, “unless

the evidence indicates that the inventor used them differently.” Karlin Tech, Inc. v.

Surgical Dynamics, Inc., 177 F.3d 968, 971 (Fed. Cir. 1999) (citation omitted). The

relevant definition of “after” is “following in time or place.” After, Merriam-Webster

Dictionary, https://www.merriam-webster.com/dictionary/after. Consistent with this

definition, in the disputed claims, the word “after” is used to convey that video

information will be captured following something else happening (i.e., detecting, at

least, the application of the emergency brake and horn blast occurred within the

predetermined time window). Thus, contrary to Wabtec’s proposal, the words of the

claims themselves do not reveal a direct causal connection between the events of

capturing and detecting, but rather a temporal one.

      Moreover, “in response to” is used in other unasserted claims, but not the

asserted claims at issue. Claims 8 and 15, for example, claim that the apparatuses

described will “capture” or “record” “in response” to detecting certain stimuli. ECF 1-




                                        - 19 -
        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 20 of 25




2, 7:9-18, 8:13-19. This demonstrates that the patentees knew how to deploy the term

“in response to” when necessary, but deliberately chose not to do so in asserted Claims

1 and 16. See, e.g., Pfizer Inc. v. Teva Pharm. USA, Inc., 555 F. App’x 961, 965–66

(Fed. Cir. 2014) (“Contrary to Appellants’ suggestion, the patentee’s use of the prefix

in the tables demonstrates that it knew how to specify racemic 3–isobutylGABA as

distinguished from the compound generally and chose not to do so in claim 2.”); IBSA

Institut Biochimique, S.A. v. Teva Pharm. USA, Inc., No. 18-555, 2019 WL 3936656,

at *4 (D. Del. Aug. 20, 2019) (“It seems more likely to [the court] that the applicant’s

citation to references that use the term ‘semi-liquid,’ coupled with his choice to use

the term ‘half-liquid,’ indicates that he was aware of the term of art and chose not to

use it.”), aff’d, 966 F.3d 1374 (Fed. Cir. 2020).

       This deliberate choice is compelling evidence that “after” does not mean “in

response to,” especially considering the longstanding rule of construction that

“different words or phrases used in separate claims are presumed to indicate that the

claims have different meanings and scope.” Karlin, 177 F.3d at 972 (citation omitted).

Here, the use of the less restrictive word “after” shows that Claims 1 and 16, which

set forth a general method for the invention, are intended to be broader in scope than

Claims 8 and 15, which set out specific embodiments of the general method. See W.L.

Gore & Assocs., Inc. v. Medtronic, Inc., 834 F. Supp. 2d 465, 480 (E.D. Va. 2011) (“The

Court finds ‘affixing’ should be construed in accordance with its plain and ordinary

meaning” because “the claim language itself does not limit ‘affixing’ to any particular

method and thus generally it should be construed broadly.”).




                                          - 20 -
        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 21 of 25




      Another problem for Wabtec’s proposed construction is that it is not supported

by the specification. The term “after” is used eleven times in the specification, and

each time the term means “following.” See ECF 1-2, 2:6, 3:63, 3:66, 4:11, 4:25, 5:12,

5:20. As just one example, in the Detailed Description of the Drawings section, the

’635 Patent states: “When a condition is detected that is indicative of the railroad

vehicle’s approach to a railroad crossing or other important conditions, the

monitoring unit 100 terminates recording of video information after a predetermined

period of time has elapsed.” Id. at 2:2-6. Substituting “in response to” for “after” in

that sentence would make little sense. The same holds true for the other uses of

“after” in the specification. See id. at 3:63, 3:66, 4:11, 4:25, 5:12, 5:20. “It is well-

established that claim terms are to be construed consistently throughout a patent[.]”

Blast Motion Inc. v. Diamond Kinetics, Inc., No. 17-733, 2018 WL 5276428, at *7

(W.D. Pa. Oct. 24, 2018) (cleaned up). The Court’s construction accomplishes that

consistency.

      In effect, Wabtec’s proposed construction would import a limitation from the

preferred embodiment into the disputed claims.         Rail Assets concedes that the

“preferred embodiment disclosed in the ’635 Patent do[es] perform some actions ‘in

response to’ the detection of the application of the emergency brake and horn blast[.]”

ECF 36, p. 17.     But “particular embodiments and examples appearing in the

specification will not generally be read into the claims.” Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988). This is true even if, as is the case

here, the patent only describes a single embodiment. Phillips, 415 F.3d at 1323. Even




                                         - 21 -
        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 22 of 25




in the single-embodiment scenario, the Federal Circuit has repeatedly instructed that

the claims of the patent must not be construed as limited to that embodiment unless

the patentee has shown a clear intention to limit the claim scope using “words or

expressions of manifest exclusion or restriction.” Id. at 1319. No such words were

used in the ’635 Patent.

      In fact, quite the opposite. The ’635 Patent expressly states that the scope of

the claims is not limited to the preferred embodiment, which was only provided by

way of example and not limitation. ECF 1-2, 6:17-19 (“The above description is

intended by way of example only and is not intended to limit the present

invention in any way except as set forth in the following claims.”).

      Wabtec’s last stand is that the scope of the asserted claims should be limited

or restricted based on arguments made by the patentees during prosecution.

Limiting the scope of a patent claim using arguments during prosecution requires

“clear and unmistakable surrender of subject matter.” Conoco, Inc. v. Energy Envtl.

Int’l, L.C., 460 F.3d 1349, 1364 (Fed. Cir. 2006) (cleaned up). Statements about the

difficulties and failures in the prior art, without more, do not act to surrender claim

scope. See Spine Solutions, Inc. v. Medtronic Sofamor Danek USA, Inc., 620 F.3d

1305, 1315 (Fed. Cir. 2010). “The relevant inquiry is whether a competitor would

reasonably believe that the applicant had surrendered the relevant subject matter.”

Conoco, 460 F.3d at 1364 (cleaned up).

      There is no clear and unmistakable surrender here. Wabtec focuses on the

reference to a “trigger” in the patentees’ attempt to traverse the Kull and Callahan




                                         - 22 -
        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 23 of 25




prior art as part of the Response to the Office Action. ECF 40, pp. 18-21. According

to Wabtec, “trigger” connotes a causal connection. Id. However, after reading the

entire Response to the Office Action in which that reference is found, the Court views

the “statements as amenable to multiple reasonable interpretations.” Omega Eng’g,

Inc. v. Raytek Corp., 334 F.3d 1314, 1324 (Fed. Cir. 2003) (cleaned up). Thus, these

statements are too ambiguous to “support the judicial narrowing of a clear claim

term.” Id. (cleaned up).

      Some context is in order. In the Office Action, the examiner identified together

a group of claims that were potentially rendered obvious by the prior art. That

grouping included both method and apparatus claims, including Claims 1 and 15. As

noted above, Claim 1 is the main independent claim at issue—and it is a method

claim, which uses the term “after” in reference to the application of the horn and

brake. But Claim 15 is an apparatus claim, which speaks to one embodiment of the

invention and uses the term “in response to” in reference to the application of the

horn and brake.

      Just as the claims were grouped by the examiner, the patentees responded by

addressing all of those claims together, rather than addressing the method claims

(e.g., Claim 1, using the term “after”) separate from the apparatus claims (e.g., Claim

15, using the term “in response to”). In traversing the prior art (specifically, Kull),

the patentees provided these explanations for how their claims may be different:

      The rail vision system of Kull, in contrast, does not disclose either the
      capturing of video information for a predetermined period of time, or a
      predetermined time window in which certain events must occur relative
      to each other to trigger the capturing of video information.



                                        - 23 -
        Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 24 of 25




ECF 40-3, p. 9.

      To be sure, the patentees did address “trigger” as part of the latter part of this

explanation. But, in context, it is impossible to say whether this explanation applied

to all, or only some, of the claims identified by the examiner. This is significant

because, again, Claim 1 uses the term “after,” but Claim 15 uses the term “in response

thereto.” In other words, it is unclear whether the explanation by the patentees

during prosecution was meant to apply to essentially define the term “after” in Claim

1, thereby limiting the scope of that claim to a causal type of event. Under these

circumstances, the Court cannot find that the patentees “clearly and unmistakably”

surrendered the scope of the claim as part of the prosecution history.

      Because the prosecution history is not enough to overcome the clear meaning

of “after” established by the rest of the intrinsic evidence, the Court declines to adopt

Wabtec’s construction and will instead, consistent with Rail Assets’s position,

construe “after” as “following.”




                                         - 24 -
       Case 2:19-cv-01636-NR Document 51 Filed 02/23/21 Page 25 of 25




                                  CONCLUSION

      Having fully considered the record and the arguments of counsel, the Court

construes the disputed claim terms as follows:

               Claim Term                             The Court’s Construction


                                             “for a fixed duration of time that is
 “for a predetermined period of time”
                                             determined beforehand”

                                             “a fixed duration of time that is
                                             determined beforehand, within which
 “the predetermined time window”
                                             certain events must occur relative to one
                                             another”

 “after detecting that, at least, the        “following detecting that, at least, the
 application of the emergency brake and      application of the emergency brake and
 horn blast occurred within the              horn blast occurred within the
 predetermined time window”                  predetermined time window”

An appropriate order consistent with this opinion will follow.

      Dated this 23rd day of February, 2021.

                                                 BY THE COURT:


                                                 /s/ J. Nicholas Ranjan
                                                 United States District Judge




                                        - 25 -
